754 A.2d 679 (2000)
COMMUNITY GENERAL OSTEOPATHIC HOSPITAL
v.
DAUPHIN COUNTY BOARD OF ASSESSMENT APPEALS, the County of Dauphin, Lower Paxton Township and Central Dauphin School District.
Petition of Dauphin County.
Supreme Court of Pennsylvania.
July 21, 2000.

ORDER
PER CURIAM:
AND NOW, this 21 st day of July, 2000, the petitions for allowance of appeal are granted. The order of the Commonwealth Court is affirmed. Wilson Area School District v. Eastern Hospital, 561 Pa. 1, 747 A.2d 877 (2000).